DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/215,527 filed on 3/29/2021 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority based on a Provisional Application 63/107,080 filed on 10/29/2020.

Drawings
The Applicant's drawings filed on 3/29/2021 are acceptable for examination purpose.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 3/29/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraph [0173] lines 1-2 in the Applicant’s instant disclosure. Therefore, the method of claims 1-10 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1, 11 and 20; the claims recite “row data” which renders the claims indefinite. The claims provide no guidance as how is the “row data” is defined/identified as such? Whether the “row data” is defined/identified as records in a database table? Clarification or correction is respectfully required.

	As per claims 1, 11 and 20; the claims recite “page” which renders the claims indefinite. The claims provide no guidance as how is the “page” is defined/identified as such? Whether the “row data” is defined/identified as a set of records in a database table? Clarification or correction is respectfully required.

	As per claims 1, 11 and 20; the claims recite “maintained row durability data” and “updated row durability data” which render the claims indefinite. The claims provide no guidance as how the “maintained row durability data” is identified/recognized in order to be used to compare? And how the “updated row durability data” is identified/recognized in order to be used in “generating updated row durability data”? Clarification or correction is respectfully required.

Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E – SEARCH, Similarity Search, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
“receiving a plurality of row data associated with a first data source;
identifying a subset of row data from the plurality of row data that includes only ones of the plurality of row data that compare favorably to maintained row durability data;
generating at least one page from ones of the plurality of row data included in the subset of row data;
storing the at least one page in long term storage;
generating updated row durability data indicating a least favorably ordered row number of a plurality of row numbers corresponding to the subset of row data based on storing the at least one page in long term storage; and
updating the maintained row durability data to indicate the least favorably ordered row number of the updated row durability data”, as recited in the independent claims 1, 11 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/24/2022